Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on March 15, 2021.  Claims 1-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Han on June 15, 2021.
The application has been amended as follows: 

AMENDMENT to Claims

1. (Currently Amended)	A processor-implemented method for storing and processing a query in a document corpus utilizing a segment level differential document text-index model, the method comprising:
	receiving, by a processor, a document with a valid document ID and version ID tuple; 
	determining the received document is a new version of a previously stored document and, consequently, multiplexing multiple versions of the document into a single indexed document;
	segmenting the received document and building a token vector;
calculating a difference between the received new version of the document and the previously stored document using information obtained from the segmentation; 
in response to the calculated difference being below a pre-configured threshold value, discarding the received new version; 

executing a query with terms to receive hits across all versions of the document, wherein posting lists for a particular term and payloads of each position from the all versions of the documents are loaded, wherein token positions that are shared among the all versions of the document are analyzed to search for the particular term; and
displaying a result set to a user indicating that the particular term was found among the all versions of the document.


10. (Currently Amended)  A computer system for avoiding a high object version explosion in processing a query in a document utilizing a segment differential-based document text-index modeling, the computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:

	receiving, by a processor, a document with a valid document ID and version ID tuple; 
	determining the received document is a new version of a previously stored document and, consequently, multiplexing multiple versions of the document into a single indexed document;
	segmenting the received document and building a token vector;
calculating a difference between the received new version of the document and the previously stored document using information obtained from the segmentation; 
in response to the calculated difference being below a pre-configured threshold value, discarding the received new version; 
in response to the calculated difference exceeding the pre-configured threshold value, updating the token vector and an index with a token stream of the received new version of the document;
executing a query with terms to receive hits across all versions of the document, wherein posting lists for a particular term and payloads of each position from the all versions of the documents ; and
displaying a result set to a user indicating that the particular term was found among the all versions of the document.



19. (Currently Amended) A computer program product for avoiding a high object version explosion in processing a query in a document utilizing a segment differential-based document text-index modeling, the computer program product comprising:
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising:

	receiving, by a processor, a document with a valid document ID and version ID tuple; 
	determining the received document is a new version of a previously stored document and, consequently, multiplexing multiple versions of the document into a single indexed document;
	segmenting the received document and building a token vector;
calculating a difference between the received new version of the document and the previously stored document using information obtained from the segmentation; 
in response to the calculated difference being below a pre-configured threshold value, discarding the received new version; 
in response to the calculated difference exceeding the pre-configured threshold value, updating the token vector and an index with a token stream of the received new version of the document;
executing a query with terms to receive hits across all versions of the document, wherein posting lists for a particular term and payloads of each position from the all versions of the documents are loaded, wherein token positions that are shared among the all versions of the document are analyzed to search for the particular term; and
displaying a result set to a user indicating that the particular term was found among the all versions of the document.


Allowable Subject Matter
Claims 1-20 are allowed, numbered as originally filed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 19 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest processing a query in a document corpus utilizing a segment level differential document text-index model comprising multiplexing multiple versions of the document into a single indexed document, building a token vector, determining whether calculated difference between a received new version of the document and a previously stored document exceed a pre-configured threshold, updating the token vector, and executing a query to receive hits across all versions of the document wherein posting lists for a particular term and payloads of each position from all the versions of the documents are loaded, and displaying a respective result set, as claimed, including other claim provisions.
Claims 2-9, 11-18 and 20 depend from independent claims 1, 10 and 19, respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing:
USPN.  2016/0055143	USPN. 9703819
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 16, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158